Exhibit 10.1
EMPLOYMENT AGREEMENT
BETWEEN
JAKKS PACIFIC, INC.
AND
JOEL M. BENNETT


DATED OCTOBER 21, 2011


EMPLOYMENT AGREEMENT (the “Agreement”), dated October 21, 2011, by and between
Joel M. Bennett (“Executive”) and JAKKS Pacific, Inc., a Delaware corporation
(“JAKKS” or the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, Executive and the Company desire to enter into this Agreement to
provide for Executive’s continued employment by the Company on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.          Offices and Duties. The Company hereby employs Executive during the
Term (as hereinafter defined) to serve as the Company’s Executive Vice President
and Chief Financial Officer. As such, Executive shall have principal
responsibility and authority (subject to the provisions of Section 1(d)) to
administer all financial and accounting functions for the Company and its
subsidiaries, including without limitation with respect to:


i.           financial recordkeeping and reporting;
ii.          interfacing with the Company’s independent auditors;
iii.         preparation and interpretation of budgets, projections and other
financial analyses;
iv.         tax reporting and compliance;
v.          cash management; and
vi.         reporting to and advising the Company’s board of directors (the
“Board”) and executive management on financial, accounting, tax and compensation
matters.


b.          Within the scope of such functions and duties, Executive shall
perform such administrative and supervisory services on behalf of the Company as
the Board or a Superior Officer (as hereinafter defined) may from time to time
reasonably direct. The Board or a Superior Officer may appoint or designate
Executive to serve in such other corporate offices of the Company or a
subsidiary as they may from time to time deem necessary, proper or advisable;
provided that, without his consent (which shall not be unreasonably withheld),
Executive shall not be required to occupy or serve in any office which (i) is
not reasonably related to his functions and duties as Chief Financial Officer
and (ii) involves other substantial duties or liabilities.



 
 

--------------------------------------------------------------------------------

 

c.           Executive shall devote substantially all of his business time and
attention to the business and affairs of the Company.


d.           Executive shall at all times be subject to the direction and
control of the Board and Superior Officers and observe and comply with such
rules, regulations, policies and practices as the Board or a Superior Officer
may from time to time establish.


e.           Executive hereby accepts such employment and agrees that throughout
the Term he shall faithfully, diligently and to the best of his ability, in
furtherance of the business of the Company, perform the duties assigned to him
or incidental to the offices assumed by him pursuant to this Section.


2.           Term. The term of this Agreement shall commence as of the date
hereof and the term of this Agreement and Executive’s employment hereunder shall
end on December 31, 2013, subject to earlier termination upon the terms and
conditions provided elsewhere herein (the “Term”). As used herein, “Termination
Date” means the last day of the Term.


3.           Compensation.


a.           Base Salary.  As compensation for his services hereunder, the
Company shall pay to Executive a base salary at the annual rate of $420,000.00
(the “Base Salary”), and in each subsequent year during the Term at a rate to be
determined by the Compensation Committee of the Board (the “Compensation
Committee”), but that is at least $15,000.00 more than the rate in the
immediately preceding year.  The Base Salary shall be paid to Executive in
substantially equal installments in accordance with the Company’s payroll
practices, subject to any required tax withholding.


b.            Bonus or Other Additional Compensation.  The Board or Compensation
Committee may, from time to time, award a bonus (“Bonus”) or other compensation
to Executive, in cash, shares of stock, options to acquire shares of stock or
other equity-based awards, as the Board or the Compensation Committee may
determine in its sole discretion to be appropriate based on business criteria
established or determined by the Board or Compensation Committee, including
economic and business conditions affecting the Company and Executive’s personal
performance.  Such additional compensation may be awarded in accordance with the
Company’s 2002 Stock Award and Incentive Plan (as in effect on the date hereof
and as subsequently may be amended, from time to time, or any successor plan,
the “Plan”) or as otherwise determined by the Board or Compensation Committee.
 
c.           Adjustments for Subsequent Financial Statement Changes.  To the
extent permitted under applicable law without the imposition of excise taxes, if
following the issuance of any shares of stock or other securities, including
pursuant to the Plan on account of any cash or other bonus, an adjustment is
subsequently made to the financial statement or statements of the Company that
would have changed the satisfaction of any condition for the determination of a
bonus payment made to Executive or the issuance or vesting of any shares of
stock or other securities of the Company or payment of the cash portion of any
bonus, the Compensation

 
 

--------------------------------------------------------------------------------

 

Committee shall determine in its reasonable discretion whether any modification
or adjustment is required to said bonus payment previously made, or in the
vesting of the shares of stock or other securities so affected, and the Company
shall promptly give written notice to Executive of any change proposed to be
made, setting forth in reasonable detail therein the amount of and basis for
such change, and if such shares of stock or other securities has been sold,
whether Executive should be required to pay to the Company the net proceeds
received by Executive from the sale of such shares of stock or other
securities.  If such change approved by the Compensation Committee involves an
increase to a bonus payment, the Company shall pay such increase to Executive
concurrently with the delivery of such notice; and if such change approved by
the Compensation Committee involves a decrease to any such bonus payment,
Executive shall repay the amount of such decrease to the Company promptly, and
in any event within sixty (60) days after receipt of such notice. In addition,
and notwithstanding any provision in this Agreement to the contrary, payment and
issuance of the cash, stock and any other bonuses received by Executive under
this Agreement, and any other payments and benefits which Executive receives
pursuant to a Company plan or other arrangement, subject to compliance with all
applicable laws, shall be subject to refund and return to the extent necessary
to comply with the requirements of the 2010 Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rule or regulation of the United States
Securities and Exchange Commission.  The provisions of this paragraph shall
survive termination of this Agreement.


d.           Insurance and Other Employee Benefit Plans.  In addition to
Executive’s Base Salary and other compensation provided herein, Executive shall
be entitled to participate, to the extent he is eligible under the terms and
conditions thereof, in any major medical, hospitalization, dental and disability
insurance pension, retirement, insurance, medical service or other employee
benefit plan generally available to the executive officers of the Company, and
to receive any other benefits or perquisites generally available to the
executive officers of the Company pursuant to any employment policy or practice,
which may be in effect from time to time during the Term of this
Agreement.  Except as otherwise expressly provided herein, the Company shall be
under no obligation hereunder to institute or to continue any such employee
benefit plan or employment policy or practice.


e.           No Compensation for Serving in Other Offices.  During the Term,
Executive shall not be entitled to additional compensation for serving in any
office of the Company (or any subsidiary or affiliate thereof) to which he is
elected or appointed.


4.           Expense Reimbursements.


a.           The Company shall pay directly, or advance funds to Executive or
reimburse Executive for, all expenses reasonably incurred by him in connection
with the performance of his duties hereunder and the business of the Company,
upon the submission to the Company of itemized expense reports, receipts or
vouchers in accordance with its then customary policies and practices.


b.           During the Term, the Company shall provide to Executive a suitable
automobile or other vehicle for his exclusive use and the Company shall pay the
entire cost of leasing and maintaining such vehicle, including, without
limitation, lease payments, insurance premiums,

 
 

--------------------------------------------------------------------------------

 

repair charges, and maintenance and operating expenses.
 
5.           Location.  Except for routine travel and temporary accommodations
reasonably required to perform his services hereunder, Executive shall not be
required to perform his services hereunder at any location other than the
principal executive office of the Company, which office shall be located
throughout the Term at its location on the date hereof, or, if relocated, at a
location within a distance of thirty (30) miles from its location on the date
hereof, or at such other office or site to which Executive may, in his sole
discretion, consent; nor shall he be required to relocate his principal
residence to, or otherwise to reside at, any location specified by the Company.
 
6.           Office. During the Term, the Company shall provide Executive with
suitable office space, furnishings and equipment, secretarial and clerical
services commensurate with his position.
 
7.           Vacation. Executive shall be entitled to four weeks paid vacation
during each year of his employment hereunder, such vacation to be taken at such
time or times as shall be agreed upon by Executive and the Company. Vacation
time shall be cumulative from year to year, except that Executive shall not be
entitled to take more than eight weeks vacation during any consecutive 12-month
period during the Term.
 
8.           Key-Man Insurance.  The Company shall have the right from time to
time to purchase, increase, modify or terminate insurance policies on the life
of Executive for the benefit of the Company in such amounts as the Company may
determine in its sole discretion. In connection therewith, Executive shall, at
such time or times and at such place or places as the Company may reasonably
direct, submit himself to such physical examinations and execute and deliver
such documents as the Company may deem necessary or appropriate.
 
9.           Confidential Information.
 
a.           Executive shall, during the Term and thereafter, hold in a
fiduciary capacity for the benefit of the Company all confidential or
proprietary information relating to or concerned with the Company and its
affiliates or their products, prospective products, operations, business and
affairs (“Confidential Information”), and he shall not, at any time hereafter,
use or disclose any Confidential Information to any Person other than to the
Company or its designees or except as may otherwise be required in connection
with the business and affairs of the Company, and in furtherance of the
foregoing Executive agrees that:
 
i.      Executive will receive, maintain and hold Confidential Information in
strict confidence and will use the same level of care in safeguarding it that he
uses with his own confidential material of a similar nature;
 
ii.     Executive will take all such steps as may be reasonably necessary to
prevent the disclosure of Confidential Information; and
 
iii.    Executive will not utilize Confidential Information without first having
obtained the Company’s written consent to such utilization.
 

 
 

--------------------------------------------------------------------------------

 

b.           The commitments set forth in Section 9(a) shall not extend to any
portion of Confidential Information that is generally available to the public or
that, hereafter, through no act or omission on the part of Executive in
violation of his obligations under this Agreement becomes information generally
available to the public.
 
c.           At any time upon written request by the Company (i) the
Confidential Information, including any copies, shall be returned to the
Company, and (ii) all documents, drawings, specifications, computer software,
and any other material whatsoever in the possession of Executive that relates to
such Confidential Information, including all copies and/or any other form of
reproduction and/or description thereof made by Executive shall, at the
Company’s option, be returned to the Company or destroyed.
 
d.           In the event that Executive becomes legally compelled (by
deposition, interrogatory, request of documents, subpoena, civil investigative
demand or similar process) to disclose any of the Confidential Information,
Executive shall provide the Company with prompt prior written notice of such
requirement so that it may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Agreement.  In the event that
such protective order or other remedy is not obtained, or the Company waives
compliance with the provisions hereof, Executive agrees to furnish only such
portion of the Confidential Information that is legally required to be furnished
as determined by Executive’s outside counsel in a written opinion letter.
 
10.         Intellectual Property.  Subject to Sections 2870 and 2871 of the
California Labor Code, Executive and the Company agree to the following:
 
a.           Any patent, claim of copyright, trademark, trade name, brand name,
service mark, logo, symbol, trade dress or design, or representation or
expression of any thereof, or registration or application for registration
thereof, or any other trade secret, system, idea, invention, design, system,
procedure, improvement, technical information, know-how, development, discovery,
proprietary right or intellectual property developed, conceived of, invented or
otherwise produced by Executive, alone or with others in connection with the
design, manufacture and marketing of the products of the Company and its
affiliates, or conceived, developed, created or made by Executive, alone or with
others, during the Term and applicable to the business of the Company or its
affiliates, whether or not patentable or registrable (collectively referred to
as “Trade Rights”) shall become the sole and exclusive property of the Company.
 
b.           Executive shall disclose all Trade Rights promptly and completely
to the Company and shall, during the Term or thereafter, (i) execute all
documents requested by the Company for vesting in the Company the entire right,
title and interest in and to the same, (ii) execute all documents requested by
the Company for filing and procuring such applications for patents, trademarks,
service marks or copyrights as the Company, in its sole discretion, may desire
to prosecute, and (iii) give the Company all assistance it may reasonably
require, including the giving of testimony in any Proceeding (as hereinafter
defined), in order to obtain, maintain and protect the Company’s right therein
and thereto; provided that the Company shall bear the entire cost and expense of
such assistance, including without limitation paying Executive reasonable
compensation for any time or effort expended by Executive in connection with
such assistance after the Termination Date.  In furtherance of the foregoing,
Executive acknowledges
 

 
 

--------------------------------------------------------------------------------

 

and agrees that for all purposes of U.S. and foreign copyright laws, the Trade
Rights and any inventions, discoveries, enhancements or improvements to any
tangible or intangible property, resulting from the services performed by
Employee for Company or its affiliates (for the purposes of this paragraph all
of the foregoing is collectively referred to as the “Work”), and any and all
elements thereof, shall be deemed to constitute “works for hire” belonging to
Company within the meaning of Title 17, United States Code, Section 101, and any
comparable provisions of the law of any other jurisdiction, such that all right,
title and interest therein, including, without limitation, copyrights and
exclusive rights under copyright, vest in Company.  Executive hereby transfers
and conveys to the Company the exclusive, world-wide, royalty-free, paid-up
right to exploit, use, develop, license, and sell products and services relating
to or derived from the Work; and the exclusive right, title and interest in and
to all inventions, improvements, patent applications and letters patent,
“know-how,” and all intellectual property and other rights, tangible or
intangible, which relate to or are based upon or derived from the Work; and to
all information, documents, and specifications that relate to the Work.  If the
Work or any of the elements thereof is deemed not to be “works for hire” within
the meaning of Title 17, United States Code, Section 101, then Executive hereby
assigns and transfers to the Company all right, title and interest in and to the
Work, including rights throughout the world for good and valuable consideration,
receipt of which Employee hereby acknowledges.  For the sole and exclusive
purpose of perfecting and documenting such limited assignment and transfer,
Employee hereby grants to the Company an irrevocable power of attorney.


c.           Exception to Assignments.   California Labor Code § 2870 provides
that Executive is not required to assign to the Company any of his rights in any
inventions that he develops entirely on his own time without using the Company’s
equipment, supplies, facilities, or trade secret information, except for
inventions that either: (i) relate, at the time the Invention is conceived or
reduced to practice, to the Company’s business or the Company’s actual or
demonstrably anticipated research or development; or (ii) result from any of my
work performed for the Company.  Executive shall advise the Company, promptly in
writing of any inventions that he believes meet such provisions and should
therefore not be assigned to the Company and are not otherwise disclosed on an
exhibit to this Agreement.
 
11.         Restrictive Covenant.
 
a.           During the Term, and if Executive’s employment terminates because
he is discharged by the Company as a result of the occurrence of a “For Cause
Event” pursuant to Section 13 of this Agreement or he voluntarily resigns other
than for the reasons set forth in Section 14 of this Agreement, for a further
period of one year thereafter, Executive shall not, directly or indirectly, for
himself or on behalf of any other Person, contact any Person who at the time
shall have been within the preceding 12-month period an employee of the Company
(or any subsidiary thereof), for the purpose of enticing away such Person from
the employ of the Company (or any subsidiary thereof), and shall not conduct
activities that constitute raiding of the Company’s employees for employment by
himself or another Person.
 
b.           Executive acknowledges that the provisions of this Section 11, and
the period of time, geographic area and scope and type of restrictions on his
activities set forth herein, are reasonable and necessary for the protection of
the Company.  Executive acknowledges that Executive’s position as a key
executive of the Company since 1995, including services as Chief

 
 

--------------------------------------------------------------------------------

 

Financial Officer has required and will require the performance of services
which are special, unique, extraordinary and of an intellectual character, and
have placed and will continue to place him in a position of confidence and trust
with Company and its subsidiaries and their respective employees.  Executive
also acknowledges that Company’s business is conducted and its customers and
prospective customers are located in the United States, Canada, Europe, Hong
Kong, the People’s Republic of China, and throughout the world and that,
therefore, it is impossible to place a geographic limitation upon the scope of
the restrictive covenants contained in this Section 11.  Executive acknowledges
that the type and periods of restriction imposed in Section 11 are fair and
reasonable and are reasonably required for the protection of Company and the
goodwill, business and assets of Company and its affiliates.  If any of the
provisions of this Section 11 relating to time, geographical area, or scope are
deemed by a court of competent jurisdiction to be overly broad or for any other
reason unenforceable, the parties agree that such restrictions herein as to
time, geographical area, or scope shall be reduced to such time, geographical
area, or scope as such court shall hold to be reasonable and legally
enforceable.  In addition, if any court or arbitrator determines that any of the
restrictive covenants contained in this Section 11, or any part thereof, is
invalid or unenforceable, the remainder of the restrictive covenants shall not
thereby be affected and shall be given full effect without regard to the invalid
portions.


c.           Executive acknowledges that a breach of the provisions of this
Section 11 or Section 9 or Section 10 of this Agreement would irreparably damage
Company, and that once such a breach has occurred there may be no accurate way
of determining the amount of damage or loss suffered by Company.  Executive
therefore agrees that Company may seek enforcement of the terms of this Section
11 or Sections 9 and 10 through preliminary or final injunctive relief or other
equitable remedy in court without the requirement to post a bond or other
security.
 
12.         Termination Upon Death or Disability. Executive’s employment
hereunder shall terminate immediately upon his death.  In the event that
Executive is unable to perform his duties hereunder by reason of any disability
or incapacity (due to any physical or mental injury, illness or defect) for an
aggregate of 180 days in any consecutive 12-month period, the Company shall have
the right to terminate Executive’s employment hereunder within 60 days after the
180th day of his disability or incapacity by giving Executive notice to such
effect at least 30 days prior to the date of termination set forth in such
notice, and on such date such employment shall terminate.
 
13.         Termination for Cause.
 
a.           In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Executive’s employment under this
Agreement if:
 
i.      Executive is convicted of, or enters a plea of guilty or nolo contendere
(which plea is not withdrawn prior to its approval by the court) to, a felony
offense and either Executive fails to perfect an appeal of such conviction prior
to the expiration of the maximum period of time within which, under applicable
law or rules of court, such appeal may be perfected or, if Executive does
perfect such an appeal, his conviction of a felony offense is sustained on
appeal; or
 

 
 

--------------------------------------------------------------------------------

 

ii.    the Board determines, after due inquiry, based on convincing evidence,
that Executive has:
 
A.           committed fraud against, or embezzled or misappropriated funds or
other assets of, the Company (or any subsidiary thereof);
 
B.           violated, or caused the Company (or any subsidiary thereof) or any
officer, employee or other agent thereof, or any other Person to violate, any
material law, rule, regulation or ordinance, or any material written policy,
rule or directive of the Company or the Board;
 
C.           willfully, or because of gross or persistent inaction, (a) failed
properly to perform his duties hereunder or (b) acted in a manner detrimental
to, or adverse to the interests of, the Company; or
 
D.           violated, or failed to perform or satisfy any material covenant,
condition or obligation required to be performed or satisfied by Executive
hereunder; and that, in the case of any violation or failure referred to in
clause (B), (C) or (D) of this paragraph (ii) of Section 13(a), such violation
or failure has caused, or is reasonably likely to cause, the Company to suffer
or incur a substantial casualty, loss, penalty, expense or other liability or
cost.
 
b.          The Company may effect such termination as to the occurrence of any
act or event described in clauses (A) to (D) of paragraph 13(a)(ii) hereof
(each, a “For Cause Event”) by giving Executive notice to such effect, setting
forth in reasonable detail the factual basis for such termination, at least ten
days prior to the date of termination set forth therein; provided, however, that
Executive may avoid such termination if Executive, prior to the date of
termination set forth in such notice, cures to the reasonable satisfaction of
the Board the factual basis for termination set forth therein or otherwise
provides the Board with information reasonably sufficient for the Board to
determine that the termination should not be effected.
 
c.          In making any determination pursuant to Section 13(a) as to the
occurrence of a For Cause Event, each of the following shall constitute
convincing evidence of such occurrence:
 
i.     if Executive is made a party to, or target of, any Proceeding arising
under or relating to any For Cause Event, Executive’s failure to defend against
such Proceeding or to answer any complaint filed against him therein, or to deny
any claim, charge, averment, or allegation thereof asserting or based upon the
occurrence of a For Cause Event;
 
ii.    any judgment, award, order, decree or other adjudication or ruling in any
such Proceeding finding or based upon the occurrence of a For Cause Event (that
is not reversed or vacated on appeal); or
 
iii.   any settlement or compromise of, or consent decree issued in, any such
Proceeding in which Executive expressly admits the occurrence of a For Cause
Event;
 
provided that none of the foregoing shall be dispositive or create an
irrebuttable presumption of the occurrence of such For Cause Event; and provided
further that the Board may rely on
 

 
 

--------------------------------------------------------------------------------

 

any other factor or event as convincing evidence of the occurrence of a For
Cause Event.
 
d.          In determining and assessing the detrimental effect of any For Cause
Event on the Company and whether such For Cause Event warrants the termination
of Executive’s employment hereunder, the Board shall take the following factors,
to the extent applicable and material, into account:
 
i.     whether the Board directed or authorized Executive to take, or to omit to
take, any action involved in such For Cause Event, or approved, consented to or
acquiesced in his taking or omitting to take such action;
 
ii.    any award of damages, penalty or other sanction, remedy or relief granted
or imposed in any Proceeding based upon or relating to such For Cause Event, and
whether such sanction, remedy or relief is sufficient to recompense the Company
or any other injured Person, or to prevent or to deter the recurrence of such
For Cause Event;
 
iii.   whether any lesser sanction would be appropriate and effective; and
 
iv.   any adverse effect that the loss of Executive’s services would have, or be
reasonably likely to have, upon the Company.
 
14.        Termination by Executive for “Good Reason”. In addition to any other
rights or remedies provided by law or in this Agreement, Executive may terminate
his employment hereunder:
 
a.          if (i) the Company violates, or fails to perform or satisfy any
material covenant, condition or obligation required to be performed or satisfied
by it hereunder (which includes, but is not limited to, any payment required to
be made to Executive under this Agreement or relocation of the Company’s office
in violation of the provisions of Section 5), or (ii) as a result of any action
or failure to act by the Company, there is a material change in Executive’s
title(s) or the nature or scope of the duties, obligations, rights or powers of
Executive’s employment, which material change shall be deemed to include ceasing
to serve as Chief Financial Officer of a publicly traded corporation (each of
the events specified in clauses (i) and (ii), a “Good Reason Event”), by giving
the Company notice to such effect, setting forth in reasonable detail the
factual basis for such termination, no later than thirty (30) days after the
occurrence of such Good Reason Event, which termination notice shall specify an
effective date of termination at least sixty (60) days but in no event later
than ninety (90) days after the date of such notice; provided, however, that the
Company may avoid such termination if it, prior to the effective date of
termination set forth in such notice, cures or explains to the reasonable
satisfaction of Executive the factual basis for termination set forth therein,
which termination notice shall specify an effective date of termination at least
sixty (60) days but in no event later than ninety (90) days after receipt of the
notice from Executive.
 
b.          if a Change of Control (as hereinafter defined) occurs during the
Term, and a Good Reason Event occurs within the two year period following the
Change of Control, by giving the Company notice of intent to terminate at any
time within thirty (30) days after the occurrence of such Good Reason Event,
setting forth the events or circumstances constituting such Change of Control
and the Good Reason Event, which termination notice shall specify an
 

 
 

--------------------------------------------------------------------------------

 

effective date of termination at least ten (10) days but in no event later than
thirty (30) days after receipt of the notice from Executive.


15.        Compensation upon Termination.  Notwithstanding anything contained
herein to the contrary, and in addition to Executive’s rights under Section 17:
 
a.          Termination by Company Upon Executive’s Death or Disability.  If
Executive’s employment is terminated pursuant to Section 12, Executive shall be
entitled to receive (i) any Base Salary amounts accrued and unpaid to and
including the Termination Date, (ii) any Bonus amounts earned by Executive in
respect of any completed fiscal year that remain unpaid, and (iii) any expense
reimbursement due to him pursuant to Section 4 in respect of his employment
prior to the Termination Date, payable as provided in Section 15(e), and no
Bonus compensation shall be paid with respect to the fiscal year in which the
Termination Date occurs.
 
b.          Termination by Company for Cause.  If Executive’s employment is
terminated as the result of the occurrence of a For Cause Event pursuant to
Section 13, from and after the Termination Date, the Company shall have no
further obligation to Executive hereunder, including, without limitation, any
obligation pursuant to Section 17, except for the payment to Executive of (i)
any Base Salary amounts accrued and unpaid to and including the Termination
Date, and (ii) any expense reimbursement due to him pursuant to Section 4 in
respect of his employment prior to the Termination Date, payable as provided in
Section 15(e), and no Bonus compensation shall be paid with respect to the
fiscal year in which the Termination Date occurs or any completed fiscal year
that has not been determined to have been earned or remains unpaid (including
but not limited to any unvested shares of restricted stock or other equity
securities of the Company issued to Executive.)
 
c.          Termination by Executive for Good Reason or by Company Other than
For Cause (In Each Case Other than Upon a Change of Control). If Executive’s
employment is terminated by Executive pursuant to Section 14(a) as a result of
the occurrence of a Good Reason Event or by the Company other than as a result
of the occurrence of a For Cause Event, in each case, other than within the two
year period following a Change of Control, Executive shall be entitled to
receive (i) any Base Salary amounts accrued and unpaid to and including the
Termination Date, (ii) any Bonus amounts earned by Executive in respect of any
completed fiscal year that remain unpaid, (iii) any expense reimbursement due to
him pursuant to Section 4 in respect of his employment prior to the Termination
Date, (iv) an amount, in cash, equal to the amount of Base Salary payable for
the balance of the calendar year from and after the Termination Date, plus the
product of (A) his Base Salary in effect on the Termination Date, and (B) the
number of full calendar years remaining in the balance of the Term after the
Termination Date through December 31, 2013, and (v) continued major medical,
hospitalization, and dental insurance providing coverage at least as favorable
to Executive as that in effect on the Termination Date through December 31,
2013.  The payments required under clauses (i) through (iv) of this Section
15(c) shall be payable as provided in Section 15(e).
 
d.          Termination Following a Change of Control. If within the two year
period following a Change of Control Executive’s employment is terminated by
Executive pursuant to Section 14(b) or by the Company other than as a result of
the occurrence of a For Cause Event, Executive shall be entitled to receive (i)
any Base Salary amounts accrued and unpaid to and
 

 
 

--------------------------------------------------------------------------------

 

including the Termination Date, (ii) any Bonus amounts earned by Executive in
respect of any completed fiscal year that remain unpaid, (iii) any expense
reimbursement due to him pursuant to Section 4 in respect of his employment
prior to the Termination Date, and (iv) upon the terms and subject to the
conditions set forth in Section 16, the Special Parachute Amount (as hereinafter
defined), payable as provided in Section 15(e).


e.          Except for the continuation of insurance coverage and subject to
Section 18, any amount payable to Executive upon termination of his employment
under this Agreement shall be paid promptly and in any event within thirty (30)
days, after the Termination Date.  If Executive shall die prior to Executive’s
receipt of all payments required under this Agreement, the Company shall pay
Executive’s designated beneficiary or, if there is no designated beneficiary,
his estate all such amounts that would have otherwise been payable to Executive
under this Agreement as of the date of his death.
 
f.           Executive shall have no obligation hereunder to seek or to accept
any other employment after the Termination Date or otherwise to mitigate the
payments required to be made by this Section.
 
16.        Change of Control.
 
a.          For the purposes of this Section 16:
 
i.     The “Act” is the Securities Exchange Act of 1934, as amended.
 
ii.    A “person” includes a “group” within the meaning of Section 13(d) (3) of
the Act.
 
iii.   “Control” is used herein as defined in Rule 12b-2 under the Act.
 
iv.   “Beneficially owns” and “acquisition” are used herein as defined in Rules
13d-3 and 13d-5, respectively, under the Act.
 
v.    “Non-Affiliated Person” means any person, other than Executive, an
employee stock ownership trust of the Company (or any trustee thereof for the
benefit of such trust), or any person controlled by Executive, the Company or
such a trust.
 
vi.   “Voting Securities” includes Common Stock and any other securities of the
Company that ordinarily entitle the holders thereof to vote, together with the
holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock, but securities of the
Company as to which the consent of the holders thereof is required by applicable
law or the terms of such securities only with respect to certain specified
transactions or other matters, or the holders of which are entitled to vote only
upon the occurrence of certain specified events (such as default in the payment
of a mandatory dividend on preferred stock or a scheduled installment of
principal or interest of any debt security), shall not be Voting Securities.
 
vii.  “Right” means any option, warrant or other right to acquire any Voting
Security (other than such a right of conversion or exchange included in a Voting
Security).
 

 
 

--------------------------------------------------------------------------------

 

viii.  The “Code” is the Internal Revenue Code of 1986, as amended.
 
ix.    “Base amount,” “present value” and “parachute payment” are used herein as
defined in Section 280G of the Code.
 
b.          A “Change of Control” occurs when:
 
A.           a Non-Affiliated Person acquires control of the Company;
 
B.           upon an acquisition of Voting Securities or Rights by a Non-
Affiliated Person or any change in the number or voting power of outstanding
Voting Securities, such Non-Affiliated Person beneficially owns Voting
Securities or Rights entitling such person to cast a number of votes (determined
in accordance with Section 16(g)) equal to or greater than 25% of the sum of (A)
the number of votes that may be cast by all other holders of outstanding Voting
Securities and (B) the number of votes that may be cast by such Non-Affiliated
Person (determined in accordance with Section 16(g)); or
 
C.           upon any change in the membership of the Board, a majority of the
directors are persons who are not nominated or appointed by the Board as
constituted prior to such change.
 
c.          The “Special Parachute Amount” to which Executive shall be entitled
pursuant to Section 15(d) shall be a lump sum cash payment equal the greater of
(i) two (2) times Executive’s annual Base Salary and (ii) the sum of the amount
equal to the amount of Base Salary payable for the balance of the calendar year
from and after the Termination date, plus the product of (A) his Base Salary in
effect on the Termination Date, and (B) the number of full calendar years
remaining in the balance of the Term after the Termination Date through December
31, 2013.
 
d.          It is intended that the present value of any payments or benefits to
Executive, whether hereunder or otherwise, that are includable in the
computation of parachute payments shall not exceed 2.99 times the base amount.
Accordingly, if Executive receives any payment or benefit from the Company prior
to payment of the Special Parachute Amount which, when added to the Special
Parachute Amount, would subject any of the payments or benefits to Executive to
the excise tax imposed by Section 4999 of the Code, the Special Parachute Amount
shall be reduced by the least amount necessary to avoid such tax. The Company
shall have no obligation hereunder to make any payment or provide any benefit to
Executive after the payment of the Special Parachute Amount which would subject
any of such payments or benefits to the excise tax imposed by Section 4999 of
the Code.
 
e.          Any other provision hereof notwithstanding, Executive may, prior to
his receipt of the Special Parachute Amount pursuant to Section 15(d), waive the
payment thereof, or, after his receipt of the Special Parachute Amount
thereunder, treat some or all of such amount as a loan from the Company which
Executive shall repay to the Company within 180 days after the receipt thereof,
together with interest thereon at the rate provided in Section 7872 of the Code,
in either case, by giving the Company notice to such effect.
 

 
 

--------------------------------------------------------------------------------

 

f.          Any determination of the base amount, the Special Parachute Amount,
any liability for excise tax under Section 4999 of the Code or other matter
required to be made pursuant to this Section 18, shall be made by an independent
certified public accountants, whose determination shall be conclusive and
binding upon the Company and Executive; provided that such accountants shall
give to Executive, on or before the date on which payment of the Special
Parachute Amount or any later payment or benefit would be made, a notice setting
forth in reasonable detail such determination and the basis therefor, and
stating expressly that Executive is entitled to rely thereon.
 
g.          The number of votes that may be cast by holders of Voting Securities
or Rights upon the issuance or grant thereof shall be deemed to be the largest
number of votes that may be cast by the holders of such securities or the
holders of any other Voting Securities into which such Voting Securities or
Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.
 
17.        Other Termination Provisions. In addition to Executive’s rights under
Section 15:
 
a.          If his employment is terminated by Executive pursuant to Section
14(a) or 14(b) or by the Company other than as the result of the occurrence of a
For Cause Event pursuant to Section 13, all shares of restricted stock or other
equity securities of the Company issued to Executive that have not yet fully
vested prior to the Termination Date shall immediately vest.
 
b.          Upon request by Executive, on the Termination Date or as soon as
practicable thereafter, the Company shall assign to Executive, and Executive
shall assume, the lease relating to any automobile or other vehicle that the
Company provides for his use on the Termination Date pursuant to Section 4(b)
(other than an automobile or other vehicle owned or leased by Executive), if and
to the extent assignable under the terms and conditions thereof, and thereafter
Executive shall be liable for, and the Company shall be relieved of all
liability for, any amount or other obligation required to be paid or performed
thereunder in respect of any period commencing after the date of assignment.
 
c.          Throughout the 10-year period following the Termination Date, the
Company shall indemnify Executive, and hold him harmless from, any loss,
damages, liability, obligation or expense that he may suffer or incur in
connection with any claim made or Proceeding commenced during such period
relating to his service as a director, officer, employee or agent of the Company
(or any subsidiary thereof) to the same extent and in same manner as the Company
shall be obligated so to indemnify Executive immediately prior to the
Termination Date; provided that, if during such 10-year period the Company
adopts or assumes any indemnification policy or practice with respect to its
directors, officers, employees or agents that is more favorable than that in
effect on the Termination Date, Executive shall be entitled to such more
favorable indemnification.
 
d.          Throughout the 10-year period following the Termination Date, the
Company shall maintain for the benefit of Executive directors’ and officers’
liability insurance (on a
 

 
 

--------------------------------------------------------------------------------

 

“claims made” basis) providing coverage at least as favorable to Executive
(including with respect to limits of liability, exclusions, and deductible and
retention amounts) as that in effect on the Termination Date.


e.          The Executive shall, at the request of the Board, immediately resign
without claim for compensation from any office held by the Executive in the
Company or any affiliate (but without prejudice to any claim for damages for
breach of this Agreement or for any compensation which otherwise may be payable
pursuant to this Agreement or otherwise) and in the event of the failure to do
so, the Company is hereby irrevocably authorized to appoint some person in the
Executive’s name and on the Executive’s behalf to sign and deliver such
resignations to the Board.
 
f.           The Executive shall immediately repay all outstanding advances,
debts or loans due to the Company or any affiliate, and the Company is hereby
authorized to deduct from payments due to the Executive a sum in repayment of
all or any part of any such advances, debts or loans.
 
18.        Compliance with Code Section 409A.
 
a.          Unless otherwise expressly provided in this Agreement, any payment
of compensation by the Company to Executive, whether pursuant to this Agreement
or otherwise, shall be made within two and one-half months (2½ months) after the
end of the later of the calendar year or the Company’s fiscal year in which
Executive’s right to such payment vests (i.e., is not subject to a substantial
risk of forfeiture for purposes of Code Section 409A (“Code Section
409A”)).  Such amounts shall not be subject to the requirements of subsection
(b) below applicable to “nonqualified deferred compensation.”
 
b.          All payments of “nonqualified deferred compensation” (within the
meaning of Code Section 409A) are intended to comply with the requirements of
Code Section 409A, and shall be interpreted in accordance therewith.  Neither
party individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with Code Section 409A.  No amount shall
be paid prior to the earliest date on which it is permitted to be paid under
Code Section 409A and Executive shall have no discretion with respect to the
timing of payments except as permitted under Code Section 409A. In the event
that Executive is determined to be a “Specified Employee” (as defined in and
determined in accordance with Code Section 409A) of the Company at a time when
its stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable by reason
of “Separation from Service” (as defined in Code Section 409A) shall be paid no
earlier than (i) the first day of the seventh (7th) calendar month commencing
after such termination of employment, or (ii) Executive’s death, consistent with
and to the extent necessary to meet the requirements of Code Section 409A
without the imposition of excise taxes.  Any payment delayed by reason of the
prior sentence shall be paid in a single lump sum on the earliest date permitted
under Code Section 409A in order to catch up to the original payment schedule,
with interest on such delayed amount equal to the short-term federal rate
applicable under Section 7872(f) (2) (A) of the Code for the month in which
occurs Executive’s Separation from Service.  Thereafter, Executive shall receive
any remaining benefits as if there had not been an earlier delay.
 

 
 

--------------------------------------------------------------------------------

 

c.          In respect of all payments of “nonqualified deferred compensation”
(within the meaning of Code Section 409A), for purposes of this Agreement,
termination of employment shall be deemed to occur only upon “Separation from
Service” as such term is defined in Code Section 409A.  Each payment and each
installment of any bonus or severance payments provided for under this Agreement
shall be treated as a separate payment for purposes of application of Code
Section 409A. Subsection (b) above shall not apply to that portion of any
amounts payable upon termination of employment which shall qualify as
“involuntary severance” under Code Section 409A because such amount (i) does not
exceed the lesser of (1) two hundred percent (200%) of Executive’s annualized
compensation from the Company for the calendar year immediately preceding the
calendar year during which the termination of employment occurs, or (2) two
hundred percent (200%) of the annual limitation amount under Section 401(a)(17)
of the Code (the maximum amount of compensation that may be taken into account
for purposes of a tax-qualified retirement plan) for the calendar year during
which termination of employment occurs, and (ii) is paid no later then the end
of the second (2nd) calendar year commencing after termination of employment.
 
d.          All benefit plans, programs and policies sponsored by the Company
are intended to comply with all requirements of Code Section 409A or to be
structured so as to be exempt from the application of Code Section 409A.  All
expense reimbursement or in-kind benefits subject to Code Section 409A which are
provided under this Agreement or, unless otherwise specified in writing, under
any Company program or policy, shall be subject to the following rules: (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the benefits provided during any other
year; (ii) reimbursements shall be paid no later than the end of the calendar
year following the year in which Executive incurs such expenses, and Executive
shall take all actions necessary to claim all such reimbursements on a timely
basis to permit the Company to make all such reimbursement payments prior to the
end of said period, and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
 
19.        Limitation of Authority. Except as expressly provided herein, no
provision hereof shall be deemed to authorize or empower either party hereto to
act on behalf of, obligate or bind the other party hereto.
 
20.        Notices. Any notice or demand required or permitted to be given or
made hereunder to or upon either party hereto shall be deemed to have been duly
given or made for all purposes if (a) in writing and sent by (i) messenger or an
overnight courier service against receipt, or (ii) certified or registered mail,
postage paid, return receipt requested, or (b) sent by telegram, telecopy,
telex, e-mail or similar electronic means, provided that a written copy thereof
is sent on the same day by postage-paid first-class mail, to such party at the
following address:
 


to Executive at the address on file with the Company; or


to the Company at:
22619 Pacific Coast Highway
 
Malibu, California 90265
 
Attn: Chairman (if a Chairman has been elected) or Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 



or such other address as either party hereto may at any time, or from time to
time, direct by notice given to the other party in accordance with this Section.
The date of giving or making of any such notice or demand shall be, in the case
of clause (a) (i), the date of the receipt; in the case of clause (a) (ii), five
business days after such notice or demand is sent; and, in the case of clause
(b), the business day next following the date such notice or demand is sent.
 
21.        Amendment.  Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.
 
22.        Waiver.  No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right. No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith. No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.
 
23.        Governing Law.  This Agreement shall be governed by, and interpreted
and enforced in accordance with, the laws of the State of California without
regard to principles of choice of law or conflict of laws.
 
24.        Jurisdiction.  Each of the parties hereto hereby irrevocably consents
and submits to the jurisdiction of the courts of the State of California and the
United States District Court for the Central District of California in
connection with any suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby, waives any objection to
venue in the County of Los Angeles, State of California, or such District, and
agrees that service of any summons, complaint, notice or other process relating
to such Proceeding may be effected in the manner provided by clause (a) (ii) of
Section 20 of this Agreement.
 
25.        Remedies.  In the event of any actual or prospective breach or
default by either party hereto, the other party shall be entitled to equitable
relief, including remedies in the nature of rescission, injunction and specific
performance. All remedies hereunder are cumulative and not exclusive, and
nothing herein shall be deemed to prohibit or limit either party from pursuing
any other remedy or relief available at law or in equity for such actual or
prospective breach or default, including the recovery of damages.
 
26.        Severability.  The provisions hereof are severable and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.
 
27.        Counterparts. This Agreement may be executed in counterparts, each of
which
 

 
 

--------------------------------------------------------------------------------

 

shall be deemed an original and which together shall constitute one and the same
agreement.


28.        Assignment. This Agreement, and each right, interest and obligation
hereunder, may not be assigned by either party hereto without the prior written
consent of the other party hereto, and any purported assignment without such
consent shall be void and without effect, except that this Agreement shall be
assigned to, and assumed by, any Person with or into which the Company merges or
consolidates, or which acquires all or substantially all of its assets, or which
otherwise succeeds to and continues the Company’s business substantially as an
entirety. Except as otherwise expressly provided herein or required by law,
Executive shall not have any power of anticipation, assignment or alienation of
any payments required to be made to him hereunder, and no other Person may
acquire any right or interest in any thereof by reason of any purported sale,
assignment or other disposition thereof, whether voluntary or involuntary, any
claim in a bankruptcy or other insolvency Proceeding against Executive, or any
other ruling, judgment, order, writ or decree.
 
29.        Survival.   The provisions of this Agreement which by their terms are
or become effective following termination of this Agreement, including but not
limited to the provisions of Section 9, 10, 11, 14, 15, 16, 17, 18, 20, 22, 23,
24, and 25 shall survive the termination of this Agreement.
 
30.        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any Person not a party hereto.
 
31.        Titles and Captions.  The titles and captions of the Articles and
Sections of this Agreement are for convenience of reference only and do not in
any way define or interpret the intent of the parties or modify or otherwise
affect any of the provisions hereof.
 
32.        Grammatical Conventions.  Whenever the context so requires, each
pronoun or verb used herein shall be construed in the singular or the plural
sense and each capitalized term defined herein and each pronoun used herein
shall be construed in the masculine, feminine or neuter sense.
 
33.        References.  The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any Article, Section or other part hereof.
 
34.        No Presumptions. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.
 
35.        Certain Definitions.  As used herein:
 
i.           “Person” includes without limitation a natural person, corporation,
joint stock company, limited liability company, partnership, joint venture,
association, trust, government
 

 
 

--------------------------------------------------------------------------------

 

or governmental authority, agency or instrumentality, or any group of the
foregoing acting in concert.
 
ii.          A “Proceeding” is any suit, action, arbitration, audit,
investigation or other proceeding before or by any court, magistrate,
arbitration panel or other tribunal, or any governmental agency, authority or
instrumentality of competent jurisdiction.
 
iii.         “Superior Officer" means any of the Company’s Chairman (if any),
Chief Executive Officer, and President.
 
36.        Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior agreement, commitment or arrangement relating hereto, including, without
limitation, the Executive’s employment agreements with the Company dated January
1, 2003 and July 17, 2007, which have terminated prior to the date hereof,
except that each party thereto shall (a) remain required to perform any act and
to satisfy any obligation or condition that such party is required to perform or
satisfy thereunder with respect to any event occurring or circumstance existing
during the term thereof (including without limitation the payment or delivery to
Executive of any compensation, reimbursable expense or employee benefit or
perquisite to which he may be entitled, but which has not yet been paid to him,
on account of his employment thereunder) that has not been so performed or
satisfied, and (b) retain its right thereunder to assert or to allege any claim
or cause of action relating to or based upon, or otherwise to enforce, any
provision thereof with respect to any event occurring or circumstance existing
during the term thereof.
 
 
BALANCE OF THIS PAGE DELIBERATELY LEFT BLANK
 
SIGNATURE PAGE FOLLOWS
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.
 



 
THE COMPANY:
     
JAKKS PACIFIC, INC.
           
By:
 
/s/ STEPHEN G. BERMAN
   
Name:
 
Stephen G. Berman
   
Title:
 
President and Chief Executive Officer
         
EXECUTIVE:
         
/s/ JOEL M. BENNETT
 
Joel M. Bennett